DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July 2022 has been entered.
By the above submission, Claims 1, 4, 8, 11, 13, 15, 16, 19, and 21-24 have been amended.  No claims have been added or canceled.  Claims 1-4, 6-11, 13-19, and 21-24 are currently pending in the present application.
It is noted that Applicant did not explicitly request non-entry of the after-final amendment filed 13 June 2022; however, the present amendments were made with respect to the claims as of the amendment filed 30 December 2021, and therefore, it appears that Applicant did not desire entry of the after-final amendment.

Response to Arguments

Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive.
Regarding the objection to the abstract for informalities, Applicant asserts that the suggested use of semicolons would make the description more confusing, but does not explain this assertion (page 9 of the present response).  Although Applicant asserts that there is no legal basis to require this change, it is noted that 35 U.S.C. 112(a) requires the specification to be in full, clear, concise, and exact terms.  The rules of grammar indicate that when items in a list include internal commas, clarity is increased by separating those list items with semicolons, because it more clearly delineates the items of the list.
Regarding the rejection of Claims 1-4, 6-11, 13-19, and 21-24 under 35 U.S.C. 103 as unpatentable over Menon et al, US Patent Application Publication 2019/0394023, in view of Gopal et al, US Patent 8914641, and Funk, US Patent 7363500, and with particular reference to independent Claim 1, Applicant argues that no other blockchain network describes a feature of a full hash verification being performed for storing the transaction before an approximate hash verification is performed to verify the stored transaction (pages 9-11 of the present response, with general reference to Menon and Gopal, and further citing Funk, Abstract).  Although Applicant argues that the individual disclosures of the cited references do not equate to “a suggestion of a blockchain network selectively performing a full hash verification and an approximate hash verification of a blockchain transaction” (page 11 of the present response), first, it is noted that the claims do not recite a selective performance of the full and approximate verification; rather, the claims recite that both are performed.  Further, while Gopal discloses different hashing algorithms rather than a different number of hashing steps (Gopal, Figure 2A, step 215; column 4, line 42-column 5, line 35; column 10, lines 4-7, hashes of different strengths used), Funk further discloses that a reduced number of iterations of a hash algorithm can give a partial hash, where the partial hash would have lower strength than the full hash (Funk, column 5, lines 49-50 and 63-67).  In combination, these teachings suggest that multiple hashes could be calculated on the same message with different strengths given by different numbers of iteration of a hash algorithm.  In combination with the verification of a hash and verifying recordation of a hash as taught by Menon (paragraphs 0043-0044), these teachings at least suggest full verification of a hash by a blockchain node (see Menon) based on a full-step hash (Gopal discloses blockchains using multiple hashes with different strengths for a message, and Funk discloses a full-step hash having full strength relative to fewer iterations) being performed before verifying recordation of a hash that was previously committed (see Menon) based on a reduced-step hash (Gopal discloses blockchains using multiple hashes with different strengths for a message, and Funk discloses a reduced-step hash having less strength compared to the full-step hash).
With reference to independent Claim 16, Applicant argues that the cited references do not describe “a blockchain peer which can selectively perform a full verification of a blockchain transaction or an approximate hash verification of a blockchain transaction depending on a blockchain policy” (pages 11-12 of the present response).  However, Claim 16 does not recite or require selective performance of full or approximate hash verification, and further, Applicant provides no evidence or explanation for this assertion.  Applicant also alleges that the combination of references also does not describe using an approximate verification on a signature of a blockchain transaction (pages 11-12 of the present response), but again provides no evidence or explanation for this allegation.  The combination of references at least suggests performing verification of a blockchain transaction hash (see Menon, paragraphs 0043-0044) or signature (see Gopal, throughout) based on a reduced-step hash (where Gopal discloses blockchains using multiple hashes with different strengths for a message, and Funk discloses a reduced-step hash having less strength compared to the full-step hash, as detailed above).
Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Drawings

The objection to the drawings as requiring a prior art label has been withdrawn, as detailed in the advisory action mailed 15 July 2022.

Specification

The objection to the disclosure for informalities is withdrawn in light of the amendments to the specification.  The objection to the abstract for informalities is NOT withdrawn for the reasons detailed above.
The abstract of the disclosure is objected to because it includes informalities.  In particular, in the list of steps, it appears that the list items should be separated by semicolons (e.g. before “receiving” and before “and verifying”) because it appears that various of the list items include internal commas.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

The rejection of Claims 1-4, 6-11, 13-19, and 21-24 under 35 U.S.C. 112(b) as indefinite is NOT withdrawn, because the amendments have raised new issues, as detailed below.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-11, 13-19, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “blockchain nodes of the blockchain ledger” in lines 4-5; however, it is not clear how the nodes, i.e. the peer computing systems, would be part of the ledger, i.e. the data structure.  The claim further recites “the blockchain node from among the one or more blockchain nodes” in lines 10-11.  It is still not clear to which of the plural nodes this is intended to refer.  The above ambiguities render the claim indefinite.
Claim 8 recites “blockchain nodes of the blockchain ledger” in lines 3-4; however, it is not clear how the nodes, i.e. the peer computing systems, would be part of the ledger, i.e. the data structure.  The claim further recites “the blockchain node from among the one or more blockchain nodes” in lines 9-10.  It is still not clear to which of the plural nodes this is intended to refer.  The above ambiguities render the claim indefinite.
Claim 15 recites “blockchain nodes of the blockchain ledger” in lines 4-5; however, it is not clear how the nodes, i.e. the peer computing systems, would be part of the ledger, i.e. the data structure.  The claim further recites “the blockchain node from among the one or more blockchain nodes” in lines 10-11.  It is still not clear to which of the plural nodes this is intended to refer.  The above ambiguities render the claim indefinite.
Claim 16 recites determining whether to commit the blockchain transaction using a reduced-step hash or full-step hash (in lines 6-7), but does not include any steps to be taken in the event that it is determined to store the full-step hash.  This omission amounts to a gap in the claim, which renders the bounds of the claim indefinite.
Claim 21 recites determining whether to commit the blockchain transaction using a reduced-step hash or full-step hash (in lines 6-8), but does not include any steps to be taken in the event that it is determined to store the full-step hash.  This omission amounts to a gap in the claim, which renders the bounds of the claim indefinite.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Menon et al, US Patent Application Publication 2019/0394023, in view of Gopal et al, US Patent 8914641, and Funk, US Patent 7363500.
In reference to Claim 8, Menon discloses a method that includes transmitting a message to one or more blockchain nodes with a blockchain transaction that has yet to be committed (see paragraphs 0014-0016); receiving a recordation confirmation that a hash of the transaction has been committed (paragraphs 0017-0018); and verifying whether the recordation is correct based on verification of the hash (paragraphs 0043-0044).  However, Menon does not explicitly disclose that the message includes both a full-step hash and a reduced-step hash.
Gopal discloses a method in which a message to be stored in a block chain includes multiple hashes from multiple algorithms or strengths (see Figure 2A, step 215; column 4, lines 44-34; column 10, lines 4-7).  Funk discloses that a reduced number of iterations of a hash algorithm can give a partial hash, i.e. that a full verification is based on a full-step hash and an approximate verification is based on a reduced-step hash (column 5, lines 49-50, partial message digest, and lines 63-67, preliminary hash value is fewer iterations that the complete hash function).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Menon to include multiple hashes in the message as taught by Gopal and for one of the hashes to be a reduced-step hash as taught by Funk, in order to allow flexibility within the system by providing multiple hash options (see Gopal, column 3, lines 17-43) and to help prevent attacks (see Funk, column 18, lines 3-17).
In reference to Claims 9 and 10, Menon, Gopal, and Funk further disclose generating the full and reduced-step hashes by performing a function on a data value a first and second number of times, respectively, where the second number of times is less than the first and that the hashes have the same length (Funk, column 5, lines 63-67).
 In reference to Claim 11, Menon, Gopal, and Funk further disclose a Merkle tree (Menon, paragraph 0035).
In reference to Claim 13, Menon, Gopal, and Funk further disclose verification of the reduced step hash (Menon, paragraphs 0043-0044, verification of hash; Funk, column 5, lines 63-67).
In reference to Claim 14, Menon, Gopal, and Funk further disclose a notification of success (Menon, paragraph 0018, endorsement confirmation).

In reference to Claim 21, Menon discloses a method that includes receiving a message with a blockchain transaction to be stored on a blockchain (see paragraphs 0014-0016) and committing a hash of the transaction to a block included in the blockchain (paragraphs 0017-0018).  However, Menon does not explicitly disclose that the message includes both a full-step hash and a reduced-step hash or determining whether to store the reduced or full hash.
Gopal discloses a method in which a message to be stored in a block chain includes signatures (throughout) and multiple hashes from multiple algorithms or strengths (see Figure 2A, step 215; column 4, lines 44-34; column 10, lines 4-7) and determining which hash to store or use (Figure 2B, step 265; column 9, lines 18-33; column 10, lines 33-39).  Funk discloses that a reduced number of iterations of a hash algorithm can give a partial hash (column 5, lines 49-50, partial message digest, and lines 63-67, preliminary hash value is fewer iterations that the complete hash function).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Menon to include multiple hashes in the message as taught by Gopal and for one of the hashes to be a reduced-step hash as taught by Funk, in order to allow flexibility within the system by providing multiple hash options (see Gopal, column 3, lines 17-43) and to help prevent attacks (see Funk, column 18, lines 3-17).
In reference to Claims 22 and 23, Menon, Gopal, and Funk further disclose generating the full and reduced-step hashes by performing a function on a data value a first and second number of times, respectively, where the second number of times is less than the first and that the hashes have the same length (Funk, column 5, lines 63-67).
In reference to Claim 24, Menon, Gopal, and Funk further disclose a Merkle tree (Menon, paragraph 0035).

Claims 1-4, 6, 7, and 16-19 are directed to systems having functionality corresponding to the methods of Claims 8-11, 13, 14, and 21-24, respectively, and are rejected by a similar rationale, mutatis mutandis.
Claim 15 is directed to a software implementation of the method of Claim 8, and is rejected by a similar rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gonczi et al, US Patent 11308036, discloses techniques for selecting hash functions of different strengths for different data sets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492